Title: To George Washington from Major General William Heath, 29 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston June 29th, 1778
                    
                    This will be handed to your Excellency by Captain Langdon of Colo. Henry Jackson’s Regiment who will also present a packet from General  Phillips addressed to Sir Hy Clinton, which your Excellency is requested to send in by the first flag if you should approve thereof.
                    General Phillips first sent me a letter for Sr Heny Clinton which contained many expressions, which, duty to the honor & dignity of my Country obliged me to object to passing; he had also selected particular paragraphs of his own and my Letters on the late unhappy death of Lieutenant Browne, I insisted upon his sending the whole or none. That every thing might wear the fairest face After the Coroner had taken his Inquest I appointed a Court of enquiry, fully to enquire into the Conduct of the Sentinel in a Military view—this Court after fully investigating the matter on the examination of many Evidences both of our own troops and of the Convention, acquitted him as having done no more than his duty. I have the honor to be with great respect Your Excellency’s Obedt Servant
                    
                        W. Heath
                    
                